ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_03_EN.txt. DISSENTING OPINION OF JUDGE PETREN
{Translation |

Having voted against the Order, I append this dissenting opinion
thereto.

There is an obvious parallelism between the present case and that also
concerning Fisheries Jurisdiction brought against Iceland by the United
Kingdom of Great Britain and Northern Ireland, a case in which the
Court has similarly indicated interim measures of protection. To the
Order made today in that other case, whereby the Court maintains its
indication of interim measures, I have appended a dissenting opinion
giving my reasons for considering that the question of interim measures
ought to be re-examined in the light of the prevailing situation. Given the
link between the interim measures in both cases, I find that the same
conclusion must be drawn in the present case.

However, such re-examination of the question of interim measures
would, in accordance with Article 61, paragraph 8, of the 1946 Rules, have
required the Court to invite the Parties to present their observations on
the subject. As the majority opposed this course, I have voted against the
present Order.

(Signed) Sture PETREN.
